Case 1:18-cv-11970-JBS-KMW Document 21 Filed 10/15/18 Page 1 of 3 PageID: 164



                                                             [Doc. No. 18]

                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

  THE HOMESOURCE, CORP.,
                     Plaintiff,

        v.                              Civil No. 18-11970-JBS-KMW
  RETAIL WEB SERVICES, LLC,

                        Defendant.



                                   ORDER

      This matter having been brought before the Court by Matthew

A. Lipman, Esquire, of McElroy, Deutsch, Mulvaney & Carpenter,

LLP, counsel for Defendant, Retail Web Services, LLC, for an Order

allowing William C. Wagner, Esquire, to appear and participate pro

hac vice; and the Court having considered the moving papers; and

there being no opposition to this application; and for good cause

shown pursuant to Local Rule 101.1(c), United States District Court

for the District of New Jersey;

      IT IS this 12th day of October, 2018 hereby

      ORDERED that William C. Wagner, Esquire, a member of the Bar

of Indiana, inter alia, be permitted to appear pro hac vice in the

above-captioned matter in the United States District Court for the

District of New Jersey pursuant to Local Rule 101.1(c); provided,

however, that all pleadings, briefs and other papers filed with
Case 1:18-cv-11970-JBS-KMW Document 21 Filed 10/15/18 Page 2 of 3 PageID: 165



the Court shall be signed by Matthew A. Lipman, Esquire, or another

attorney associated with McElroy, Deutsch, Mulvaney & Carpenter,

LLP, who is a member in good standing with the Bar of the Supreme

Court of New Jersey and the Bar of this Court, who shall be held

responsible for said papers and for the conduct of the case, and

who shall be present before the Court during all phases of this

proceeding, unless expressly excused by the Court, as well as be

held responsible for the conduct of the attorney admitted pro hac

vice pursuant to this Order; and it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(2), William C.

Wagner, Esquire, shall pay the annual fee to the New Jersey

Lawyers' Fund for Client Protection in accordance with New Jersey

Court Rule 1:28-2 within twenty (20) days from the date of the

entry of this Order, enclosing with payment a completed Form PHV-

15, which can be found at njcourtsonline.com; and it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(3), William C.

Wagner, Esquire, shall make a payment of $150.00 on each admission,

payable to the Clerk, United States District Court; and it is

further

      ORDERED that William C. Wagner, Esquire, shall be bound by

the General and Admiralty Rules of the United States District Court

for the District of New Jersey, including but not limited to the

provisions of Local Rule 103.1, Judicial Ethics and Professional
Case 1:18-cv-11970-JBS-KMW Document 21 Filed 10/15/18 Page 3 of 3 PageID: 166



Responsibility, and Local Rule 104.1, Discipline of Attorneys; and

it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(4), William C.

Wagner, Esquire, shall be deemed to have agreed to take no fee in

any tort case in excess of the New Jersey Court Contingency Fee

Rule, Rule 1:21-7, as amended.

                                   s/ Karen M. Williams
                                   KAREN M. WILLIAMS
                                   United States Magistrate Judge

cc:   Hon. Jerome B. Simandle
